 LAMAR INDUSTRIAL PLASTICSLamar Industrial Plastics Co.andInternationalUnion,United Automobile,Aerospace and Agri-cultural ImplementWorkers ofAmerica. Cases7-CA-23969(l) and 7-CA-23969(2)17 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 6 May 1986 Administrative Law JudgeArline Pacht issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, I andconclusions and to adopt the recommended Orderas modified. SORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Lamar Industrial Plastics Co., SterlingHeights,Michigan, its officers, agents, successors,'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd.188 F.2d 362 (3d Cit.1951).We have carefullyexamined the record andfind no basis forreversingthe findings.Additionally,the Respondent asserts that the judge's find-ings are a result ofbias.Aftera careful examination of the entire record,we are satisfied that this allegation is without merit.In adoptingthe judge'sfinding that the Respondent violated Sec.8(a)(1) and(3) of the Act by issuingwritten warnings to employees Mar-lene Craig andDarlene Ward in order todiscourage their union activi-ties,we do not rely on the judge's finding that the Respondent did notcall a halt tothe checkpool, at least on the third shift, untilthe Fridaythat Craig and Ward receivedtheirwarning notices.Even if, however,the check pool was eliminated the previousWednesday,as the Respond-ent contends, it wouldnot change our finding that the Respondent selec-tivelyenforced its no-solicitation rule in view of the abundant evidencethat,both beforeand after the warning notices,the Respondent toleratedother formsof nonwork-related activities thatwere more similar to thealleged solicitation of union cards in terms of duration and degree of dis-ruption than was the check pool.For example,the credited testimony es-tablishedthat various items were openly sold during worktime to em-ployees and to management.In addition, therewas consistent testimonythat the Respondent tolerated conversation among employees so long asitwas not prolonged and did not interferewith production.Moreover,we disagreewith theRespondent's contention that events occurring sub-sequent tothe disciplinaryaction are irrelevant to the issue of whetherthe 24 October1984 reprimands to Craig andWard were lawful. Whenan employer's rule or policy remainsin effect,and the General Counsel'stheory is one of selective enforcement,we findit appropriate to considerevidence of disparate treatmentboth beforeand after the event in ques-tion.aWe shall modify therecommendedOrder to moreclosely conform tothe violation found, to provide theaffirmative action customarily used bythe Board in cases ofthiskind, andto conformto the recommendednotice.511and assigns,shall take the action set forth in theOrder as modified.1.Insert the following as paragraph 1(a) and re-letter the subsequent paragraphs."(a) Applying its distribution and solicitation ruleselectively or disparately to prohibit, interfere with,or prevent employees' union activity."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b) Rescind the warning notices given to Mar-lene Craig and Darlene Ward on 24 October 1984and notify them in writing that this has beendone."James Canfield, Esq,for the General Counsel.BrianM. Smith, Esq.,of Troy,Michigan,for the Re-spondent.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge. The trialin the above-captioned case was held on 19 February1986 in Detroit, Michigan, based on unfair labor practicecharges filed on 25 and 31 October 1984, by the Interna-tionalUnion, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America (UAW orUnion). An order consolidatingcasesand a consolidatedcomplaint issued on 18 December 1984,alleging that theRespondent, Lamar Industrial Plastics Co., violated Sec-tion 8(a)(1) and(3) of the National Labor Relations Act,by discriminatorily enforcing a no-solicitation rule. TheRespondent filed a timely answer denying the commis-sion of the alleged unfair labor practices.On the entire record, from my observation of the de-meanor of the witnesses,and having considered the Re-spondent's posthearing brief, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent is a Michigan corporation,maintain-ing at all times material anoffice andplace of business inSterling Heights,Michigan, where it manufactures injec-tion molded parts and related products. During the yearending31 December 1983, which period is representativeof its operations during all times material,in the courseand conduct of its business operations, the Respondentmanufactured and distributed at its Sterling Heights facil-ity products valued in excess of $500,000, which weresold and shipped directly to customers located outsidethe State. Accordingly, the complaint alleges, the Re-spondent admits, and I find that Lamar Industrial Plas-tics Co.is now,and has been at all material times, an em-ployer engaged in commercewithin themeaning of Sec-tion 2(2), (6), and (7) of the Act.The Charging Union is, and has been at all times mate-rial,a labor organization within the meaning of Section2(5) of the Act.281NLRB No. 80 512DECISIONSOF NATIONALLABOR RELATIONS BOARDU. THE ALLEGED UNFAIR LABOR PRACTICESIn the summer of 1984, the Union began an organiza-tional drive among the Respondent's employees. MarleneCraig, a machine operator, and Darlene Ward, a floorleader on the third shift, registered early interest in unionrepresentation by signing cards and taking blank oneswith them for distribution to their coworkers. BothCraig and Ward testified that they handed out authoriza-tion cards during nonworking times-before and afterwork and on breaks-but did not distribute them or so-licit signatures during working hours or on the plantfloor.Nevertheless, at the conclusion of their shift on 24 Oc-tober 19841 both women were summoned to the office ofPlant Manager Terry Cassidy. There, the third-shift fore-man, Bob Alexander, stated that he had observed themsoliciting union memberships. Acting on Alexander's rec-ommendation,2 Cassidy handed each woman a writtennotice which stated:Violation of Company rules. Solicitation and distri-bution.Specifically solicitationEmployee Hand-book page 24-Section-Rule #1.Craig and Ward refused to sign the forms, insisting thatthey were being unjustly accused.Cassidy testified that shortly after becoming plantmanager in January 1984 he caused an informal plantrule prohibiting distribution and solicitation to be codi-fied in an employee handbook, which was distributed toall employees. The rule stated in pertinent part:G. Solicitation and Distribution Rules1.Soliciting of any kind,during working time,is notpermitted.Workingtimedoes not include paidbreaks, but only paid time when work is expectedby you.2.The distribution of literaturein any authorizedwork areaat any time is not permitted.3.The distribution of literature in a matter [sic]which litters, is not permitted.Respondent presented several witnesses in an effort toestablish that Craig and Ward, contrary to their denials,had engaged in union solicitation. Thus, third-shift em-ployee Robin Lasure stated that, on the evening in ques-tion,Ward asked her if she had a union card. WhenLasure said she did, that ended their approximately 10-second conversation. Lasure made it clear that Ward didnot ask her to sign a card nor interrupt her work. Shealso noticed that Ward asked the same question of sever-al other employees. Lasure further testified that Alexan-der apparently observed her exchange with Ward be-iWard believed the warning came on 17 October,but this does notconform with the dates that appear on the writtennoticeshanded tothem (See Jt Exhs IA & B )YThe recordsuggeststhatCassidy independentlyinvestigated thematter after he issued the written warnings (See Tr 148, LL. 7-12.)causeshortly thereafter he called her off the shop floorto ask if Ward hadbeen talkingabout the Union.3Another third-shift employee, Diane Branoff,assertedthat she saw Marlene Craig ask coworker MichaelHolder if he wanted tosign a unioncard. Branoff ac-knowledged that she overheard Craig's reported solicita-tion even though Holder was 8 to 10 feet away, the ma-chines wererunning,and Craig's back was to Branoff.Despite these obstacles, Branoff insisted that she wasable to lip read and that Craig "has got a big enoughmouth, you can hear her."4 Branoff then reported the in-cident to Alexander.The recordcontainsabundant evidence that employeesengaged ina broad range of nonwork-related activitiesduring working hours on the shop floor. Cookies, can-dies,pencils,T-shirts and jewelry were sold often anopenly, both before and after Craig and Ward receivedthe warnings. These vending transactions were conduct-ed in plain sight of supervisors who frequently roamedthe facility and who had catbirdseats in aglass towerwith an 85-percent view of the plant floor. Ward testifiedwithout controversion that she sold Girl Scout cookiesin 1984 andagainin 1985 even after she had been pro-moted to supervisor. In fact, she made a sale to one ofRespondent's owners who told her that he, too, soldmerchandise for his son. Ward also testified that employ-ees invariably chatted with one another throughout theshift. In fact, she talked with Alexander about personalmatters on more than one occasion. Both Ward andotherwitnesses agreed that Respondent tolerated suchconversationsso longas they did not extend beyond 10or 15 minutes and did not interfere with production.One particularlywidespreadpractice involved acheckpool:an in-house game(not unlike stud poker) inwhich employees matched the last several numbers ontheir paychecks with numbers on cards that were drawn.Approximately 40 to 50 employees on each shift playedevery payday by placing $1 bets with an employee incharge of conducting the pool. On occasion, employeesleft the plant floor to retrieve betting money from theirlockers.The pool was conducted openly with at leastone third-shift supervisor, Sam Donna, participating. InAugust 1984, on his request, Donna was transferred tothe day shift where the Respondent believed that hislackluster performance would improve.PlantManager Cassidy testified that the Respondentdid not condone the checkpool and attempted to abolishitas early as May or June 1984 by posting a notice onthe bulletin board, which forbid all solicitation and gam-bling.The notice apparently was ignored because thesOn the basis of Lasure's testimony, the General Counsel moved toamend the complaint to allege that Alexander's interrogationof her vio-lated the Act.Because the General Counsel had information regardingAlexander's alleged unlawful conduct longbefore thehearing and be-cause the Respondent had tried but was unable to locate Alexander, Idemed the motion to amend.Although I did not permit hearsay evidenceabout Alexander's conduct to be used as a predicate for charging Re-spondent with an independent unfair labor practice, such testimony maybe used inferentially to prove that Respondent was particularly curiousabout those who were engaged in union activity.*The record does not indicate that Craig interfered with Holder'swork or that she solicited other employees LAMAR INDUSTRIAL PLASTICSemployees'vending efforts and the checkpool continuedunabated.Indeed,winning employees'nameswereposted on a bulletin board.Not until thevery day thatCraig and Ward received their warning notices did Re-spondent finally call a halt to the checkpool,at least onthe third shift.Acknowledging that the checkpool endedon that date for her shift,Craig testified without contra-diction that the game continued to be played on the firstshift.Respondent also produced written warnings issued toother employees to prove that its no-distribution,no-so-licitation rule was applied in an even-handed manner. Ofthe six notices offered into evidence, three were warn-ings to employees for being in unauthorized work areas;that is, in departments separate and some distance fromtheir duty stations.Another warning was given for fail-ure to follow a supervisor's instructions and talking toemployees while sitting on an assembly line worktable; afifth employee was warned for overstaying his break by15 minutes,and a sixth for leaving his machine unattend-ed and wandering through the plant.In addition to theabove written notices, Cassidy testified that he warnedseveralother employees who, apparently,had madethreatening comments to another employee while en-gaged in union solicitation.However,he could not recallwhether this warning was written or merely oral.Discussion and Concluding FindingsThe facial validity ofRespondent's distribution and so-licitation rule is not in issue here.Rather, the questionpresentedby the consolidatedcomplaint is whether Re-spondentenforcedits rule in a disparate and discrimina-tory manner against DarleneWard andMarlene Craigbecause they weresuspected of engaging in union activi-ties.In concurrencewith the GeneralCounsel, I con-clude,for the reasonsset forth below,that Respondentdid unlawfully enforceits rule against these women.At the outset,a question factual is raised whetherCraig andWard violatedthe no-solicitationrule.Asnoted above,Robin Lasure testified that Ward merelyasked whether she and other employees possessed au-thorization cards.Ward was not charged with distribut-ing cards nor was thereany evidencethat she urged em-ployees tosign them.Her brief inquiryfallsfar short ofconduct typically proscribed by no-solicitation rules.aConsequently,ifCassidy had fairlyinvestigated thematter, he could have determined thatWard's conductdid not warrant a written warning.Craig's conduct poses a somewhat different question,for employeeBranoff flatly stated that she heard herasking another employee,Holder, to sign a card.Howev-er,Branoff's testimony leaves muchto be desired. Shewas plainly biased againstCraig,virtually calling her a"loudmouth"and a liar.6Branoff further revealed herWebster's New Collegiate Dictionarydefines solicitation as the practiceor art of entreating,importuning,petitioning,or strongly urging(as one'scause).s Branoff accused Craig of lying while she was engaged in union activ-ity outside the plant by suggesting that the third shift might be abolished.513hostility towards Craig by immediately reporting her co-worker's suspected infraction of the no-solicitation ruleto Alexander.Although admitting that Craig's back wasturned toward her, that she was at least 7 to 8 feet away,and that machines were running, Branoff nonethelessclaimed that(1) she could lipread,and (2)thatCraigspoke loudly.If Craig could be overheard,then therewas no need to read lips;and if Craig's back was to her,Branoff could not possibly have lipread even if she hadsuch a talent.Overall,I regard Branoff as a dubious pur-veyor of the truth in this matter and do not find her tes-timony sufficiently reliable to draw a firm conclusionconcerning Craig's culpability.'In light of Craig's care-fully limiting her union activities to nonworking hoursand areasprior to thistime,it seems all the more unlike-ly that she would deviate from her practice on this occa-sion.However,it is unnecessary to the outcome of this caseto decide whether Craig and Ward engaged in solicita-tion on company time.Even assuming arguendo thatCraig and Ward did technically violate Respondent'srule, a question still remains whether the rule was discri-minatorily applied to them.The recordleaves no doubtthat Respondentstrictly enforcedthe rule in their casesolely because the alleged solicitations were on behalf ofthe Union.Abundant and corroborated testimony revealed Re-spondent's longstanding and tolerant approach to almostevery other form of solicitation.Supervisors clearlyknew of and participated in various transactions and inpersonal conversations as well.Respondent overlookedthese extracurricular activities unless they interferredwith production.Yet no one shred of evidence was ad-duced suggesting that Craig and Ward interrupted thework of other employees during their momentary ex-changes on 23 October.If anyone can be accused of in-terrupting the work flow,it isAlexander who calledLasure from her machine to question her about Ward'sremarks.Respondent's attempts to show that it fairly applied toitsno-solicitation rulewere unimpressive. The warningnotices on which Respondent relied involved conductwhich was not at all similarto that forwhich Craig andWard were warned.For the most part, these other warn-ings(R. Exh.3) charged employees for leaving theirduty stations and wandering to unauthorized work areas.In the only other instance in which a warning was givenfor union solicitation,threatening conduct also was in-volved.Even then,the warning apparently was simply averbal one.Only one reason-a discriminatory one-explains whyRespondent selectively invoked its no-solicitation ruleagainstCraigandWard. Alexander's interrogation ofLasure,and Branoffs willingness to tattle to him, revealsthatRespondentwas interested in uncovering andthwarting those who engaged in union activity.Cassidy'shaste in preparing and issuing the warnings to Craig andWard before adequately investigating the matter and therush to judgment here while other more disruptive con-'Interestingly,Respondent did not adduce Holder as a witness. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDductwas ignored,further underscoresRespondent's dis-criminatory purpose. SeePeyton Packing,49 NLRB 828,843-847 (1943).Given all theseconsiderations,the conclusionis ines-capable that Respondent issued writtenwarnings toCraig and Ward in orderto discouragetheir activity onbehalf of the Union. Such conductviolatesSection8(axl) and(3) of the Act.SeeBlueBonnet Express,271NLRB 433 fn. 3 (1984).CONCLUSIONS OF LAW1.Respondent Lamar Industrial Plastics Co.is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. International Union, United Automobile, Aerospaceand Agricultural ImplementWorkers of America is alabor organization within the meaning of Section 2(5) ofthe Act.3.On 24 September 1984 Respondent issued to em-ployees Marlene Craig and Darlene Ward written warn-ings,pursuant to its distribution and solicitation rule, be-cause of their union activities and to discourage themand other employeesfrom engagingin activities onbehalf of the Union, thereby violating Section 8(axl) and(3) of the Act.4.The above unfair labor practices have a close, inti-mate, and substantial relationship to trade, traffic, andinterstate commerce and tend to obstruct the free flow ofcommerce within themeaningof Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(axl) and(3) of the Act,I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeactions including removing from itsfilesany reference tothe warning notices issued to Craig and Ward and post-ing a notice assuring employees that it will apply its no-solicitation rule in a nondiscriminatory manner.On these findings offactand conclusions of law andon the entire record,I issue the following recommend-eds2.Take the following affirmative action necessary toeffectuate the purposes and policies of the Act.(a)Remove from its files any reference to thewarningnotices issuedtoMarleneCraig and Darlene Ward on 24October 1984 and notify them in writing that this hasbeen done and that evidence of the warning notice willnot be usedas a basisfor future personnelactions againstthem.9(b)Preserve and, on request, make available to theBoard or itsagentsfor examination and copying, all pay-roll records,socialsecurity payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Post at its Sterling Heights,Michigan facility,copies of the attached notice marked "Appendix." t oCopies of the notice, on forms provided by the RegionalDirector for Region 7, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonablesteps shall be taken by the Respond-ent toensurethat the notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Respondent subsequently discharged Ward for reasons not related tothis caseWard is contesting her dismissal in another forum'° If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted byOrderof the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentORDERThe Respondent, Lamar Industrial Plastics Co., Ster-lingHeights,Michigan, its officers, agents, successors,and assigns, shall1.Cease and desist from(a) Issuing warning notices to employees pursuant toits distribution and solicitation rule because of those em-ployees' union activities or to discourage employees fromengaging in activities on behalf of the Union.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.8 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions,and recommendedOrdershall, asprovided in Sec. 102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses.The National LaborRelationsBoard has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.WE WILL NOT apply our distribution and solicitationrule selectively or disparately to prohibit, interfere with,or prevent employees' union activity.WE WILL NOT discipline employees pursuant to the no-distribution/no-solicitation rule referred to above becauseof those employees'unionactivities or to discourage em-ployees fromengagingin activity on behalf of the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofrightsguaranteedthem by Section 7 of the NationalLabor Relations Act.WE WILL expunge from our files any reference to thewarning notices issuedtoMarlene Craig and Darlene LAMAR INDUSTRIAL PLASTICS515Ward and will not use them as a basis for future person-WE WILL rescind the warning notices given to Mar-nel actions.lene Craig and Darlene Ward on 24 October 1984 andnotify them in writing that this has been done.LAMAn INDusrniAI. PLASrIcx Co.